Citation Nr: 0822734	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO. 05-30 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disorder, to include as secondary to service-connected low 
back strain. 

2. Entitlement to service connection for folliculitis. 

3. Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
May 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
right shoulder disorder, to include as secondary to service-
connected low back strain, folliculitis, and a TDIU. 


FINDINGS OF FACT

1. A right shoulder disorder was not incurred in, or as a 
result of service or the veteran's service-connected low back 
strain. 

2. Folliculitis was not incurred in or as a result of any 
incident of active military service. 

3. The veteran is a high school graduate and has received an 
Associate of Science degree in Mortuary Science and an 
Associate of Arts degree in Human Services. 

4. The veteran's service-connected disabilities are low back 
strain (previously evaluated as low back with radicular 
symptoms), rated 40 percent disabling; neurological 
disability of the right lower extremity associated with low 
back strain, rated 20 percent disabling; and neurological 
disability of the left lower extremity associated with low 
back strain, rated 10 percent disabling. The combined rating 
is 60 percent. 

5. The veteran's service-connected disabilities alone are not 
of such severity as to preclude him from engaging in 
substantially gainful employment. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for a right shoulder disorder are not approximated. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007). 

2. The criteria for the establishment of service connection 
for folliculitis are not approximated. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007). 

3. The criteria for a TDIU rating are not approximated. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that the VA will seek to provide; and (3) 
that the veteran is expected to provide. See 38 C.F.R. 
§ 3.159 (2007). These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and the 
effective date of the disability. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in June 2004. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received notice consistent with Dingess in 
March 2006. Further, since the preponderance of the evidence 
is against the claims, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical evidence, VA medical 
evidence, and statements from the veteran. The veteran was 
also given the opportunity to submit any additional records 
that he may have. There are no known additional records or 
information to obtain. For reasons described below, however, 
a VA examination in conjunction with the right shoulder and 
folliculitis claims is not "necessary" under 38 U.S.C.A. 
§ 5103A(d), 38 C.F.R. § 3.159(c)(4).

A hearing was offered and a November 2005 RO hearing was 
held. The veteran scheduled both a Travel Board hearing and a 
videoconference hearing, which he later cancelled. As such, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claims.


Service Connection

The veteran claims that service connection is warranted for a 
right shoulder condition secondary to his service-connected 
low back strain. He also contends that he has folliculitis as 
a result of service. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims for 
service connection and the appeal as to those claims will be 
denied. 

As to the right shoulder disorder, the preponderance of the 
competent and probative evidence does not support the 
veteran's theory of incurrence. As to folliculitis, the 
preponderance of the competent evidence does not support a 
finding that the veteran has the disorder. On these bases, 
the appeal will be denied. Pond v. West, 12 Vet. App. 341, 
346 (1999); Rose v. West, 11 Vet. App. 169, 171 (1998) ((Both 
noting that in order to establish service connection, there 
must be (1) evidence of an injury in military service or a 
disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection and; (2) competent evidence of a current physical 
or mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event)). 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury. That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability. See 38 C.F.R. § 
3.310 (2006). See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Allen Court held that the term "disability" as used in 
38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition." Allen at 448. 

VA amended 38 C.F.R. § 3.310, to conform the regulation to 
Allen v. Brown.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury." 
The current paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added:




(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service connected. However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice- connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury. The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level. 

38 C.F.R. § 3.310(b).

Service medical records show no findings, treatment, or 
diagnosis of either a right shoulder disorder or folliculitis 
in service. A November 1987 separation examination shows 
clinical evaluation of the upper extremities and the skin to 
be normal. 

After service, VA medical records show that the veteran was 
seen in February 2003 with a history of right shoulder pain 
for three months duration. X-ray of the right shoulder showed 
osteoarthritic changes in the acromioclavicular (AC) joint. 
The diagnosis was early AC joint arthritis. 


In March 200, the veteran was treated by VA physical therapy 
after a physical therapy consultation noted that the veteran 
had pain in his right shoulder since stumbling into a wall in 
September 2002. 

In November 2005, the veteran testified at a RO hearing 
before a Decision Review Officer (DRO). He argued that he 
incurred a right shoulder disorder when he fell into a wall. 
He stated that he lost his footing as a result of his 
service-connected low back strain. He testified that he had 
sciatica and that as a result, after 10 minutes, his knees 
gave way. He stated that he did not have problems with his 
right shoulder prior to that time. 

As to follicultis, he testified that he had no problems 
shaving prior to service. While in service, he was required 
to shave every day, started to have folliculitis, went to the 
dispensary, and there he was instructed in shaving. Since 
service, he sought no other treatment for folliculitis, as he 
now "knew what to do," but continued to get black spots on 
his face from shaving, picking, and pulling his facial hair. 
He also testified that because of his skin sensitivity, he 
was unable to use Magic Shave. 

In October 2006, the veteran submitted a statement from his 
VA primary care physician's assistant in connection with his 
claim for his right shoulder disorder. His examiner 
indicated, in pertinent part, that she treated the veteran in 
2002, and he reported falling against a wall and banging his 
right shoulder several months earlier. The physician's 
assistant stated that the veteran requested she clarify her 
statement as to the veteran's fall. She stated that 
"[a]lthough no one witnessed the fall, it is certainly 
possible for sudden sharp pain to cause a feeling of acute 
weakness that could make one fall." She stated that given 
the veteran's description, a very sudden feeling of weakness 
in his right leg could cause such a fall. 






Right Shoulder Condition

The veteran's service medical evidence do not show that he 
has any findings related to a right shoulder condition. While 
the veteran contends that his right shoulder injury was 
caused by a fall occasioned by his service-connected low back 
disorder, there is no support in the record for the factual 
occurrence of such an incident. 

While the veteran's physician's assistant has indicated the 
possibility of such an occurrence, she has not attributed his 
right shoulder disorder to such a fall, nor is she competent 
to report the factual (i.e., the non-medical) basis of such 
an opinion.

It is well-settled law that the mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional. Leshore v. Brown, 8 Vet. App. 406, 
409 (1995). The explicit or implicit opinion of the physician 
that the appellant is truthful is not necessarily probative 
as to the facts of the account. See Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996). Moreover, while a physician is 
competent to render medical opinions, such competence does 
not extend to the factual underpinnings of the opinion. See, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant); see also Jones (Stephen) v. 
West, 12 Vet. App. 383 (1999); (where a veteran with service-
connected PTSD sought service connection for the residuals of 
a broken leg, sustained in a motorcycle accident. His 
treating physician opined that "thrill seeking behavior," 
typical in PTSD patients, in part had caused the veteran's 
recklessness. However, evidence was of record indicating that 
the veteran had told police officers and bystanders 
immediately after the accident that he had exercised care 
when riding his motorcycle, and that a car struck him as he 
was attempting to negotiate a turn. The Court found the 
physician's opinion not sufficient to well-ground the claim 
under then applicable law, because although the veteran was 
competent to testify as to the sequence of events of the 
accident, the physician was not an eyewitness to the 
accident, so that any opinion regarding what actions or 
sequence of events caused the accident was outside the scope 
of his competence. Id. at 386).  

The record indicates that the first time the veteran alleged 
the cause of his fall was the service-connected back disorder 
was well after its occurrence, during the November 2005 RO 
hearing. In records dated in February 2003, March 2003, and 
January 2004, among others, the veteran only related that he 
fell into a wall. It is noteworthy that the veteran did not 
on those occasions relate the collapse of his leg, certainly 
to have been expected given that the veteran was then seeking 
medical treatment, as opposed to the November 2005 hearing 
when he was seeking compensation benefits. 

The contemporaneous medical records generated shortly after 
the veteran's fall are more probative than the veteran's 
unsubstantiated account, because these records were generated 
with a view towards ascertaining the appropriate diagnosis 
and treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also LILLY'S: AN 
INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care). 

In any event, no medical professional of record indicates 
that the veteran's diagnosed mild osteoarthritis of the right 
shoulder, is a result of that claimed fall. The only person 
that has attributed the veteran's right shoulder disorder to 
a fall caused by give way of his knees caused by his service-
connected low back strain is the veteran himself. The veteran 
is not competent to render such an opinion. It is well 
established that laypersons cannot provide competent evidence 
when a medical opinion is required, as is the case with 
establishing the etiology or diagnosis of a medical 
condition. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing, the preponderance of the medical 
evidence fails to show that the veteran has a right shoulder 
disorder due to service or his service-connected low back 
strain. As a result, service connection for a right shoulder 
disorder is not warranted. 

Folliculitis

As for the veteran's claim for service connection for 
folliculitis, service medical records are devoid of findings, 
treatment, or a diagnosis of folliculitis. Further, in order 
to prevail on a claim for service connection, there must be 
current evidence of the claimed disability. See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). Here, there is no 
competent medical evidence of folliculitis. Only the veteran 
has indicated that he has this disorder, directly related to 
service. 

While the veteran testified at a RO hearing that he had 
treatment for this disorder in the dispensary in service, 
there is no competent evidence that the veteran has the 
disorder in question. He noted he had not sought treatment 
since service for the condition. Again, it is well 
established that laypersons cannot provide testimony when an 
expert opinion is required. See Espiritu. 

Without a diagnosis of folliculitis, there is no basis upon 
which this claim can be granted. Based on the foregoing, 
service connection is not warranted for folliculitis. 


TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. § 4.16(a). Substantially 
gainful employment is defined as work which is more than 
marginal and which permits the individual to earn a living 
wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran's service connected disabilities include low back 
strain (previously evaluated as low back with radicular 
symptoms), rated 40 percent disabling; neurological 
disability of the right lower extremity associated with low 
back strain, rated 20 percent disabling; and neurological 
disability of the left lower extremity associated with low 
back strain, rated 10 percent disabling. The combined rating 
is 60 percent. 

The Board has considered whether further development of the 
claim is warranted, specifically with regard to the 
appropriateness of the service-connected ratings. It cannot 
be doubted that the veteran has a significant low back 
strain. 

The veteran meets the schedular criteria for consideration of 
a TDIU rating under 38 C.F.R. § 4.16(a). Although his 
40 percent rating is for his low back strain, his 
neurological disability of the left and right lower extremity 
result from a common etiology which is his low back. Thus, it 
now must be determined if the veteran's service-connected 
disabilities alone prevent him from being able to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities. 

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability. Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment. Id. 

In this case, the veteran testified at his RO hearing in 
November 2005, that he last worked in 2003. His 2006 VA 
Application for Increased Compensation Based on 
Unemployability indicates that he has been unemployed since 
2002. He has two associate degrees, one in mortuary science 
and another in human services. He also testified at his RO 
hearing that he had been denied Social Security 
Administration disability benefits, but he was appealing that 
decision. He also related that he believed that he is unable 
to work due to his low back strain disability and his right 
shoulder disorder, which is not service-connected. However, 
he also stated that if he did not have a right shoulder 
disorder, he believed he still would not be able to work. He 
stated that he last worked as a substitute teacher and as a 
funeral director. He stated that he could no longer work as a 
teacher because he could not sit more than 10 minutes without 
getting up and after walking, he fell. He was no longer able 
to work as a funeral director as he was unable to lift a 
body.

After a total review of the record, the veteran's service-
connected disabilities alone do not prevent him from 
obtaining substantially gainful employment. The veteran has a 
low back disability with neurological disability of the lower 
extremities that affects his ability to work. However, these 
disabilities may prevent him from lifting or sitting for more 
than 10 minutes, but they do not prevent him from other 
employment, which may be substantially gainful in nature. The 
veteran has completed two associate degrees. One of his 
associate degrees is in the field of human services. He may 
be able to find employment that does not restrict him to 
sitting throughout the day, and that does not require him to 
do substantial walking. In July 2005, he related that in 
2004, he lived in Atlanta, Georgia and worked in a security 
position. None of the medical evidence of record shows that 
his service-connected disabilities alone, prevent him from 
obtaining all forms of substantially gainful employment. 

While the veteran has been denied social security benefits 
and is in the process of appeal, the Social Security 
Administration determination within the meaning of its 
applicable law, will present findings that are relevant but 
not necessarily binding on VA. Holland v. Brown, 6 Vet. App. 
443 (1994). The criteria for the establishment of a total 
rating are outlined above, and are not the same as that of 
the Social Security Administration's criteria for the 
establishment of a finding of "disabled."

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to a TDIU. 38 C.F.R. § 4.16 (2007).


ORDER

Service connection for a right shoulder disorder, to include 
as secondary to service-connected low back strain is denied. 

Service connection for folliculitis is denied. 

A total rating based on individual unemployability is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


